Citation Nr: 1817480	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1999 to May 2001.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran offered testimony during a Travel Board hearing before the undersigned; a transcript of this hearing is of record.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 2002 rating decision that denied service connection for a back disability was not appealed, so it is final.

2.  Evidence received since the January 2002 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  




CONCLUSION OF LAW

New and material evidence has been received since the January 2002 rating decision that denied a claim for service connection for a back disability; the claim for service connection for a back disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19 (1993).

In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet. App. 27 (1996).

A January 2002 rating decision denied service connection for an upper back disability on the basis that there was no evidence of a diagnosed back disorder.  This decision was not appealed nor was new and material evidence received within one year of that decision; therefore, it is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The Veteran sought to reopen her claim in May 2004 and a July 2010 rating decision denied reopening the claim.  See Rating Decision - Narrative and Notification Letter received in July 2010.  Although the Veteran sought to again reopen her claim in October 2010, pertinent medical evidence was added to the record in July 2011.  Since this evidence was received within a year of the last rating decision, that decision was not final.  Id.  After the August 2011 rating decision considered the new evidence, a timely appeal followed.

Evidence received since the prior final rating decision includes a diagnosis of lumbar strain.  See VA Examination received in July 2011.  Since a diagnosed back disorder was not previously considered, this opinion is new and material and sufficient to reopen the claim.  See Shade, supra.


ORDER

The petition to reopen the claim for service connection for a back disorder is granted.

REMAND

During the November 2017 Travel Board hearing, the Veteran's attorney clarified that even though the Veteran's initial in-service complaints involved the upper back, her current disability now involved the thoracic and lumbar segments of the spine as well.  The Veteran also testified that she has a limp due to her service-connected left knee disability and that this aggravates her claimed back disability.  Thus, the Veteran must be provided the appropriate duty to notify and assist letter for secondary service connection and a nexus opinion is also needed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the appropriate duty to notify and assist letter notice as it pertains to secondary service connection.  She should then be afforded a reasonable amount of time to respond.

2.  Obtain and associate with the claims file copies of VA treatment records since June 2017.

3.  After the above development is completed, make the Veteran's claims file available to the clinician who conducted the July 2011 VA examination, if available, otherwise select another suitable clinician.  If the clinician determines that an examination is needed, schedule the Veteran for a VA examination.  

a) Based on a review of all of the available evidence, the Veteran's contentions, and an examination, if needed, the clinician must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a back disorder that is caused or aggravated by her service-connected left knee disability.  The clinician is advised that a May 2009 X-ray report indicates the Veteran has spondylosis at L5 (see page 473 of CAPRI records received in December 2013) and the July 2011 examination report contains a diagnosis of chronic lumbar strain.

b) For the purposes of secondary service connection, the examiner is advised that aggravation is defined as any increase in disability.

c) A complete rationale for all opinions must be explained.  If the examiner is unable to render any opinion requested, it should be so stated for the record, along with an explanation of the reason why such opinion is not possible.

4.  After completion of the above development and any other actions deemed necessary, readjudicate the remaining claims to include consideration of all evidence not previously considered by the AOJ.  If any decision remains less than a full grant of the benefit sought, the Veteran and her attorney must be furnished with a supplemental statement of the case (SSOC) and given an opportunity to submit additional evidence and/or argument in response, before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


